******************************************************
  The ‘‘officially released’’ date that appears near the
beginning of each opinion is the date the opinion will
be published in the Connecticut Law Journal or the
date it was released as a slip opinion. The operative
date for the beginning of all time periods for filing
postopinion motions and petitions for certification is
the ‘‘officially released’’ date appearing in the opinion.
In no event will any such motions be accepted before
the ‘‘officially released’’ date.
  All opinions are subject to modification and technical
correction prior to official publication in the Connecti-
cut Reports and Connecticut Appellate Reports. In the
event of discrepancies between the electronic version
of an opinion and the print version appearing in the
Connecticut Law Journal and subsequently in the Con-
necticut Reports or Connecticut Appellate Reports, the
latest print version is to be considered authoritative.
  The syllabus and procedural history accompanying
the opinion as it appears on the Commission on Official
Legal Publications Electronic Bulletin Board Service
and in the Connecticut Law Journal and bound volumes
of official reports are copyrighted by the Secretary of
the State, State of Connecticut, and may not be repro-
duced and distributed without the express written per-
mission of the Commission on Official Legal
Publications, Judicial Branch, State of Connecticut.
******************************************************
     TERRELL STATON v. COMMISSIONER OF
                CORRECTION
                 (SC 19309)
 Rogers, C. J., and Palmer, Zarella, Eveleigh, McDonald, Espinosa and
                             Robinson, Js.
       Argued September 9—officially released October 6, 2015

  Deren Manasevit, assigned counsel, for the appel-
lant (petitioner).
   Nancy L. Chupak, senior assistant state’s attorney,
with whom, on the brief, were Stephen J. Sedensky
III, state’s attorney, and Angela Macchiarulo, senior
assistant state’s attorney, for the appellee (respondent).
                          Opinion

  PER CURIAM. This case raises the question of
whether counsel delivered ineffective assistance by fail-
ing to request a continuance or obtain a capias to secure
the testimony of a witness. The petitioner, Terrell Sta-
ton, appeals from the judgment of the Appellate Court
dismissing his appeal from the habeas court’s denial
of his petition for writ of habeas corpus.1 Staton v.
Commissioner of Correction, 148 Conn. App. 427, 435,
84 A.3d 947 (2014). The petitioner claims that his trial
counsel, Jennifer Tunnard, rendered ineffective assis-
tance at his criminal trial because she chose not to
pursue questioning of a potential exculpatory witness,
Warren Battle. We disagree and, accordingly, affirm the
judgment of the Appellate Court.
   The following facts and procedural background are
relevant to this appeal. The petitioner was convicted
of reckless endangerment in the second degree in viola-
tion of General Statutes § 53a-64, interfering with a
police officer in violation of General Statutes § 53a-
167a, operating an unregistered vehicle in violation of
General Statutes § 14-12 (a), improper use of a marker
in violation of General Statutes § 14-147 (c), and failing
to obey a traffic signal in violation of General Statutes
§ 14-301. Id., 429. In his habeas petition, the petitioner
claimed that Tunnard had rendered ineffective assis-
tance by, inter alia, failing to request a continuance or
to obtain a capias to secure the testimony of Battle,
who would have testified that he, instead of the peti-
tioner, was the driver of the car involved in the incident.
Id. At the habeas trial, the court heard testimony from
the petitioner, Tunnard, Battle, and Officer Michael Ped-
erson of the Danbury Police Department, who initially
observed and followed the petitioner after the events
in question. Id., 433–34. Subsequently, the court denied
the petition, concluding that Tunnard’s decision to do
without Battle’s testimony was reasonable and that the
petitioner had not been prejudiced by the lack of Bat-
tle’s testimony at the criminal trial. Id., 430.
  On appeal, the Appellate Court concluded that sub-
stantial evidence supported the habeas court’s conclu-
sion that the petitioner had failed to establish the
prejudice prong for ineffective assistance of counsel
under the test enunciated in Strickland v. Washington,
466 U.S. 668, 687, 104 S. Ct. 2052, 80 L. Ed. 2d 674
(1984). Staton v. Commissioner of Correction, supra,
148 Conn. App. 433. The Appellate Court stated that,
as the sole arbiter of the credibility of witnesses, the
habeas court could have found that Battle’s inconsistent
testimony and lack of recall would not have changed
the outcome of the proceeding in light of Pederson’s
testimony. Id., 433–34. Consequently, the Appellate
Court dismissed the petitioner’s appeal. Id., 435.
  Thereafter, this court granted certification to appeal,
limited to the following issue: ‘‘Did the Appellate Court
properly dismiss the petitioner’s habeas appeal on the
ground that he had failed to satisfy the prejudice prong
of Strickland v. Washington, [supra, 466 U.S. 687]?’’
Staton v. Commissioner of Correction, 311 Conn. 942,
89 A.3d 352 (2014). ‘‘Our examination of the record and
briefs and our consideration of the arguments of the
parties persuade us that the judgment of the Appellate
Court should be affirmed. Because the Appellate
Court’s well reasoned opinion fully addresses the certi-
fied issue, it would serve no purpose for us to repeat
the discussion contained therein. We therefore adopt
the Appellate Court’s opinion as the proper statement
of the issue and the applicable law concerning that
issue.’’ Recall Total Information Management, Inc. v.
Federal Ins. Co., 317 Conn. 46, 51, 115 A.3d 458 (2015).
      The judgment of the Appellate Court is affirmed.
  1
    The habeas court also denied the petitioner’s request for certification
to appeal.